HENLEY, Judge.
On May 29, 1967, Torrance Henderson (hereinafter movant) pleaded guilty in the circuit court of Jackson county to a charge of rape and received a sentence of fifteen years.
Three years later, in November, 1970, movant filed in that court his motion to vacate and set aside the judgment and sentence. Rule 27.26.1
On April 14, 1971, movant appeared in court with his counsel and amended his motion by withdrawing all allegations thereof, except his allegations that he “ * * * did not fully understand his plea of guilty ***,*** ¿¡(j not understand the nature of the charge or the consequences thereof * * * ” and that the court failed to comply with Rule 25.04. On the same date the case was, by agreement, submitted to the court on the transcript of the proceedings had at the time of his plea of guilty. On July 14, 1971, the court made its findings of fact and conclusions of law and entered an order denying the motion. Mov-ant appealed. The case was pending in this court on January 1, 1972, the effective date of the 1970 amendment to Article V, Constitution of Missouri, V.A.M.S., and we retain jurisdiction to decide the case as required by the schedule to the amendment (Section 31, paragraph 4).
Movant’s sole point on appeal is the same as his ground for relief in the trial court.
We have reviewed the record made of the proceedings at the time of the plea of guilty on May 29, 1967, and determine, as did the trial judge, that it is sufficient to show that the plea was entered “ * * * voluntarily with understanding of the nature of the charge * * * ”; that Rule 25.04 was complied with; and that movant is not entitled to relief. Colbert v. State, Mo., 486 S.W.2d 219 (Decided November 13, 1972) and cases therein cited.
The judgment is affirmed.
All of the Judges concur.

. References to rules are to Rules of Supreme Court of Missouri and Y.A.M.R.